UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6063


TROY V. CLEVELAND,

                Petitioner - Appellant,

          v.

WARDEN TIMOTHY STEWART,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-03881-ELH)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy V. Cleveland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Troy V. Cleveland, a federal prisoner, appeals the district

court’s   order    denying      relief   on    his   28   U.S.C.    § 2241   (2012)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Cleveland v. Stewart, No. 1:14-cv-03881-ELH (D.

Md. Dec. 22, 2014).         We dispense with oral argument because the

facts    and   legal    contentions      are   adequately    presented       in   the

materials      before    this   court    and   argument     would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                          2